
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


EMPLOYMENT AGREEMENT


        AGREEMENT dated as of the 7th day of November, 2002 between ELECTRONICS
BOUTIQUE HOLDINGS CORP., a Delaware corporation (the "Company"), and John R.
Panichello (the "Executive").

        WHEREAS, the Executive is currently employed by the Company; and

        WHEREAS, the Company and Executive mutually desire to enter into this
Agreement with respect to Executive's continued employment with the Company on
the terms set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter
contained, the Company and Executive agree as follows:

        1.    Employment and Term.    The Company agrees to continue to employ
Executive and Executive agrees to continue to serve the Company as its Executive
Vice President and Chief Operating Officer, or in such other executive positions
as may be mutually agreed upon by Executive and the Company, during the Term.
The term of this Agreement (the "Term") shall commence as of the date set forth
above and end on the date which is the third year anniversary thereof, or such
later date to which Executive's employment may be extended as provided in
Section 12 hereof.

        2.    Duties.    During the Term, Executive agrees to serve the Company
faithfully and to the best of his ability; to devote his entire working time,
energy and skill (except for illness or incapacity and except for vacation time
as provided herein) to such employment; to use his best efforts, skills and
ability to promote its interests and to perform such duties as from time to time
may be assigned to him, subject to Section 3 hereof. Notwithstanding the
foregoing, Executive may engage in charitable and public and industry service
activities so long as such activities do not materially interfere with the
performance of his duties and responsibilities under this Agreement.

        3.    Responsibilities.    Executive's area of responsibility shall be
that of Executive Vice President and Chief Operating Officer, or such other
executive position as may be mutually agreed upon by Executive and the Company,
and during the Term, the Company shall not assign any duties to or remove any
duties from Executive inconsistent therewith and, further, the Company shall at
all times provide Executive with such executive powers and authority as shall
reasonably be required to enable him to discharge such duties in an efficient
manner, together with such facilities and services as are suitable or customary
to such position. During the Term, Executive shall report directly to the
President and Chief Executive Officer of the Company.

        4.    Compensation.    The Company agrees to pay Executive as
compensation for all duties performed by him in any capacity during the period
of his employment under this Agreement:

        a.    a base salary ("Base Salary"), payable in accordance with the
Company's normal payroll practices, at the annual rate of $330,000, subject to
such adjustments as the Board of Directors of the Company (the "Board of
Directors") or a committee thereof shall approve;

        b.    a bonus (the "Bonus") payable in cash on or prior to the last
business day of the first fiscal quarter for the succeeding fiscal year,
determined pursuant to a bonus program adopted by the Board of Directors that
will have a target amount of 65% of Base Salary with objectives to be
established in the approved program; and

        c.    from time to time, Executive shall also be eligible to participate
in the 2000 Equity Participation Plan of the Company, or any successor plan, in
the amounts determined by the committee of the Board of Directors which
administers the 2000 Equity Participation Plan, or any successor plan.

--------------------------------------------------------------------------------




        5.    Benefits; Reimbursement of Expenses; Vacation.    Executive shall
also be entitled to:

        a.    participate in all of the benefit programs which are presently or
may hereafter be provided by the Company including, without limitation, all
stock option, pension, thrift, incentive, deferred compensation, retirement,
health insurance and life insurance programs, which includes specifically
(i) the policies of "key man" insurance, if any, on Executive's life, payable at
$1 million to the Executive, and (ii) the deferred compensation plan presently
existing between the Company and the Executive;

        b.    reimbursement by the Company of all expenses reasonably incurred
by Executive in connection with the performance of his duties including, without
limitation, travel and entertainment expenses reasonably related to the business
or interests of the Company, upon submission by Executive of written
documentation of such expenses;

        c.    vacation of four (4) weeks each year at such time or times as
Executive shall reasonably determine; and

        d.    have the Company pay the reasonable costs and expenses of a leased
automobile for Executive, commensurate with an automobile for a person in
Executive's position, including the reasonable expense of maintaining and
operating the automobile for business and personal use, in accordance with
Company policy.

        6.    Disability or Death.    

        a.    If, during the Term of this Agreement, Executive becomes disabled
or incapacitated as determined under the Company's Long Term Disability Policy
("Permanently Disabled"), the Company shall have the right at any time
thereafter, so long as Executive is then still Permanently Disabled, to
terminate this Agreement. If the Company elects to terminate this Agreement by
reason of Executive becoming Permanently Disabled, the Company, for the
unexpired Term of this Agreement, shall (whether or not such benefits are
covered under the Company's Long Term Disability Policy), continue to pay:

            i.  to Executive, sixty percent (60%) of his Base Salary (through
insurance or otherwise) at the rate in effect on the date of such termination,
such payments to be made as set forth in Section 4; and

          ii.  in the event of Executive's death after such termination for
Permanent Disability, then to the persons and in the manner set forth in
subparagraph (c) of this Section 6, an amount per annum equal to all accrued but
unpaid compensation (up to the date of Executive's death), benefits and other
amounts, as required by law;

        b.    If, and so long as, the Company does not elect to terminate this
Agreement as a result of Executive's Permanent Disability, this Agreement shall
continue in full force and effect and Executive shall be entitled to all
benefits including compensation as set forth herein.

        c.    If Executive dies during the Term, this Agreement shall
automatically terminate, and the Company shall pay to the persons set forth in
subparagraph (d) of this Section 6, all accrued but unpaid salary, bonus
(calculated for the then current fiscal year and prorated up to the date of
death), benefits and other amounts, as required by law.

        d.    Any payments to be made pursuant to subparagraph (a) or (c) of
this Section 6 to persons other than Executive in the event of the death of
Executive shall be made to Executive's designated beneficiaries or, if no such
designation has been made and Executive's spouse survives Executive, then the
payments shall be made to Executive's spouse, and if such spouse subsequently
dies before all such payments are made, the remaining payments shall be made to
the estate of Executive's spouse. If Executive is not survived by a spouse, then
the payments shall be made among Executive's issue who survive Executive, PER
STIRPES, and if any individual who is issue of Executive and who as of the date
of death of Executive is entitled to receive payments dies after Executive's
death, the payments which such issue would have been entitled to receive shall
be

--------------------------------------------------------------------------------

made to his or her estate. If at the date of Executive's death Executive is not
survived by any spouse, or any issue, then the payments shall be made to
Executive's estate.

        7.    Confidential Information; Conflict of Interest; Non-Compete.    

        a.    Without the express prior written consent of the Board of
Directors, Executive shall not disclose or make available to anyone outside the
Company, its subsidiaries or affiliated corporations or entities any
confidential or proprietary information of, or concerning, the Company,
including, without limitation, trade secrets, knowhow, customer lists,
inventions or other information not generally known or reasonably available to
any competitor of the Company, its subsidiaries or affiliated corporations or
entities.

        b.    In consideration of the compensation, grant of stock options and
other benefits payable to Executive hereunder, Executive agrees that he shall
not, without the prior written consent of the Board of Directors, engage in a
"Prohibited Business" (as defined herein) during the Term and for a two-year
period following the Term. For this purpose, the term "Prohibited Business"
shall mean the development, distribution, or retail sale of video games,
personal computer gaming or similar entertainment software and devices, personal
computers and related devices that facilitate or enhance the use of gaming and
similar entertainment equipment, devices, programs and software for game systems
or personal computers provided such business does or is intended to amount to
more than an insubstantial part of the annual revenue of the entity engaged in
such business. Executive shall be regarded as engaged in a Prohibited Business
if he engages as partner, owner, agent, representative, executive, officer,
director, employee or consultant or participates, directly or indirectly,
whether through investment, partnership, license, joint venture, or otherwise,
in any Prohibited Business. Nothing set forth above shall be deemed to prevent
Executive from merely acquiring or owning for investment purposes five percent
(5%) or less of any entity, whether public or private, regardless of the
business in which such entity is engaged, except to the extent such ownership
violates any state or federal law, rule or regulation governing the issuance,
purchase or sale of securities.

        c.    Executive shall not, directly or indirectly, engage in any or have
an interest, financial or otherwise, in any other business enterprise which
interferes or is likely to interfere with Executive's independent exercise of
judgment in the Company's best interests. Executive will not undertake
involvement in any outside business interest without first assuring that no
conflict of interest exists and obtaining prior written approval of the Board of
Directors to undertake the contemplated involvement. Executive acknowledges that
he has a continuing responsibility for insuring that no outside business
interest in which Executive is presently involved or, which he may be involved
with in the future, is detrimental to the interests of the Company.

        d.    Upon the termination of this Agreement or earlier as provided
herein, Executive shall be permitted to act as a consultant to any entity with
respect to any business or investment other than a Prohibited Business.

        8.    Termination.    This Agreement may be terminated prior to the
expiration of its Term as follows:

        a.    Automatically upon Executive's death, in which event the
provisions of Section 6 shall be applicable;

        b.    Upon notice from the Company upon Executive's Permanent
Disability, in the event of the Company elects to terminate Executive's
employment pursuant to the provisions of Section 6;

        c.    Upon thirty (30) days' prior written notice from the Company for
"cause," which for purposes hereof shall mean that (i) Executive has been found
guilty of committing any felony, or (ii) in the reasonable judgment of the Board
of Directors, Executive has been negligent or has committed willful misconduct
in carrying out his duties hereunder (unless Executive cures such breach, or has
taken substantial and continuing actions to cure such breach, within such thirty
(30) day notice period);

--------------------------------------------------------------------------------




        d.    Upon thirty (30) days' prior written notice from Executive upon
the Company's breach of any material provision of this Agreement (unless the
Company cures such breach, or has taken substantial and continuing actions to
cure such breach, within such thirty (30) day notice period). Without limiting
the generality of the foregoing, it is acknowledged and agreed that Sections 2,
3, 4, 5 and 8 of this Agreement are material provisions of this Agreement; or

        e.    Upon notice from Executive following a "change in control", which
for purposes hereof shall mean a change in ownership or control of the Company
effected through either of the following transactions:

            i.  any person or related group of persons (other than the Company
or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company's outstanding securities through a transaction which the
Board of Directors does not recommend or approve or through a negotiated sale of
securities to any person or persons who is considered hostile; or

          ii.  there is a change in the composition of the Board of Directors
over a period of thirty-six (36) consecutive months (or less) such that a
majority of the members of the Board of Directors (rounded up to the nearest
whole number) ceases, by reason of one or more proxy contests for the election
of the members of the Board of Directors, to be comprised of individuals who
either (i) have been members of the Board of Directors continuously since the
beginning of such period or (ii) have been elected or nominated for election as
members of the Board of Directors during such period by at least a majority of
the members of the Board of Directors described in clause (i) who were still in
office at the time such election or nomination was approved by the Board of
Directors.

        9.    Wrongful Termination; Company Breach; Change in Control.    In the
event of the termination of this Agreement by Executive pursuant to
paragraph (d) or (e) of Section 8, or in the event of termination of this
Agreement by the Company other than pursuant a notice of termination under
paragraph (b) or (c) of Section 8, Executive shall be entitled to receive all of
the compensation and benefits provided herein until the later of (i) the date
the Term would have expired absent any termination of this Agreement, or
(ii) twelve (12) months from the effective date of such termination; provided,
however, that in no event will an amount be payable to Executive in excess of
$100 less than the maximum amount of compensation deductible to the Company
under Section 280G of the Internal Revenue Code of 1986, as amended.

        10.    Arbitration.    If the Company and Executive shall become
involved in a dispute relating to any alleged breach of this Agreement by the
Company or Executive, the dispute shall be submitted to binding arbitration by
the American Arbitration Association in Philadelphia, Pennsylvania upon the
demand of either party, the results of which may be transferred to a court of
competent jurisdiction and entered of record as a judgment upon which execution
may issue. If Executive substantially prevails (by judgment, settlement or
otherwise) in such dispute, the Company shall reimburse Executive for all
reasonable costs (including reasonable fees and disbursements of counsel)
incurred by him in connection with such dispute upon presentation to the Company
of evidence of such costs. Nothing herein shall prevent either party from going
directly to a court of competent jurisdiction for any form of injunctive or
other equitable relief, whereby the other party shall not have any right to
mandate the arbitration provisions.

        11.    Termination of Prior Agreements.    This Agreement expressly
supersedes all agreements and understandings between the parties regarding the
subject matter hereof and any such agreement or understanding is terminated as
of the date of execution of this Agreement.

        12.    Renewal/Non-Renewal.    This Agreement shall be automatically
extended without further action by the parties for one (1) additional year
unless either party shall, at least 90 days prior to the expiration date, have
given notice to the other party that this Agreement shall not be so extended.

--------------------------------------------------------------------------------


        13.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the parties hereof, their respective legal representatives and
to any successor of the Company, which successor shall be deemed substituted for
the Company under the terms of this Agreement. As used in this Agreement, the
term "successor" shall include any person, firm, corporation or other business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or substantially all of the assets or business of the Company. The Executive
consents to the assignment of this Agreement to any successor who or which
agrees to be bound by all of its provisions without modification adverse to the
Executive.

        14.    Waiver of Breach.    The waiver by the Company of a breach of any
provision of this Agreement by Executive shall not operate or be construed as a
waiver of any subsequent breach.

        15.    Notices.    Any notice required or permitted to be given
hereunder shall be sufficient if in writing and if sent by registered or
certified mail to Executive at his residence or to the Company at its principal
place of business.

        16.    Entire Agreement.    This document contains the entire agreement
of the parties and may not be amended unless in writing and signed by both
parties.

        17.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania as
applied to contracts executed and performed wholly within the Commonwealth of
Pennsylvania.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

    ELECTRONICS BOUTIQUE HOLDINGS CORP.
 
 
By:
 
/s/  JEFFREY W. GRIFFITHS      

--------------------------------------------------------------------------------

    Name:   Jeffrey W. Griffiths     Title:   President and Chief Executive
Officer
 
 
/s/  JOHN R. PANICHELLO      

--------------------------------------------------------------------------------

    John R. Panichello

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
